Citation Nr: 1340811	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for ischemic heart disease rated 10 percent disabling, prior to March 26, 2009, and 60 percent disabling, since March 26, 2009.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1973 and from March 1977 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Albuquerque, New Mexico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 statement, the Veteran stated that ischemic heart disease symptomatology had worsened since his most recent August 2010 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of the heart condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the evidence of record suggests the Veteran receives regular VA treatment for a heart condition.  Updated records should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of ischemic heart and psychiatric symptoms, including any impact on his employability.  Provide an appropriate amount of time to submit this evidence.

2.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any heart treatment since March 2012.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file. 

3.  Obtain all outstanding VA hospitalization and treatment records related to the ischemic heart condition, dated since July 2013.  

4.  After associating all outstanding records with the claims file, the RO should schedule the Veteran for an appropriate VA examination, as to ascertain the nature, extent and severity of the ischemic heart condition.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, if METS testing cannot be done because of medical reasons, the examiner is asked to estimate the level of activity expressed in METS. 

The examiner also should state whether it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused (I) solely by his ischemic heart disability; or (II) by the aggregate of his service-connected disabilities, (ischemic heart disease, and post traumatic stress disorder). 

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


